Citation Nr: 0821436	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested an RO hearing and a Travel Board 
hearing in April 2004.  He withdrew his request for hearings 
in July 2004. 

This matter was previously before the Board in May 2007, when 
it was remanded for additional development.  To the extent 
which was possible, the RO has completed the requested 
development, and the appeal has been returned to the Board 
for further review. 


FINDING OF FACT

The service medical records do not contain a diagnosis of a 
psychiatric disability, and there is no current medical 
diagnosis of a psychiatric disability. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In this case, VA 
essentially satisfied the notification requirements of the 
VCAA by means of a letter dated in July 2003.  In that 
letter, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim on appeal.  The RO 
has informed the veteran of the types of evidence needed to 
substantiate his claim for service connection.  VA has also 
in effect informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

In this case, veteran status has been established and is not 
at issue.  The second and third Dingess elements were 
contained in the July 2003 letter.  As for the final two 
elements, the Board finds that the veteran is not prejudiced 
by a decision at this time.  Any question of appropriate 
notice pursuant to Dingess is mooted by the denial of the 
claim decided below, as neither a degree of disability nor an 
effective date will be assigned. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and statements made in support of the 
veteran's claim.  The veteran has indicated that there are no 
post-service treatment records.  He did request that he be 
afforded an examination.  In May 2007, the Board agreed that 
an examination was necessary and remanded the appeal so that 
the veteran could be examined.  The veteran failed to report 
for his examination.  The veteran was notified by a February 
2008 letter to his address of record that an examination 
would be scheduled.  When the notification letter for the 
examination was returned as undeliverable, the VA called and 
left messages on the veteran's phone on at least 2 occasions 
in February 2008 advising him that an examination had been 
scheduled and to call as soon as possible.  The veteran 
failed to reply to several phone messages.  In the March 10, 
2008 Supplemental Statement of the Case, which was mailed to 
the veteran's address of record and was not returned as 
undeliverable, the veteran was notified after repeated 
contact attempts by phone that he had failed to report to the 
examination and that the examination report may have been 
helpful to his case.   In a response statement dated March 
23, 2008, the veteran reported that he had no further 
evidence or information to submit and requested that his case 
be returned to the Board.  The Board finds that the 
development requested in the May 2007 remand has been 
completed to the extent possible, and further finds that the 
duty to assist the veteran has been met.  

Service Connection

The veteran claims entitlement to service connection for an 
acquired psychiatric disability.  Service connection may be 
granted for disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303(a).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

In this case, the service medical records show that the 
veteran was examined by the mental health clinic on February 
19, 1992, and again on February 24, 1992.  However, the 
impression that was recorded after the second interview was 
of no mental illness.  

The veteran has submitted no post-service medical records 
with respect to his claimed psychiatric disability, and has 
stated that there are no referable medical records.  Review 
of the claims file shows no competent medical evidence of a 
current psychiatric disability.  

At this juncture, the Board again notes that the veteran 
failed to report to a scheduled VA examination that may have 
assisted in establishing the existence of a current 
psychiatric disability, and its possible relationship to the 
treatment in service.  He has not provided good cause for his 
failure to report, and he has not responded to the many 
attempts by VA to contact him including several phone 
messages to his phone number of record.  However, subsequent 
to these attempted contacts in February 2008, the veteran 
responded to a March 2008 Supplemental Statement of Case, 
setting out the basis for the denial, stating that he had no 
further information or evidence and requested the case be 
returned to the Board for consideration.  Therefore, the 
Board is required to evaluate the veteran's disability based 
on the evidence of record.  38 C.F.R. § 3.655(b).  

In sum, there is no diagnosis of an inservice psychiatric 
disability, and no competent evidence of a current 
psychiatric disability.  Therefore, based on the foregoing, 
service connection for an acquired psychiatric disability is 
denied.

The preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has a psychiatric 
disability and that it is related to his military service, he 
is a layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


